ORDER
PER CURIAM.
Movant appeals after the denial of his Rule 27.26 motion following an evidentiary hearing. The trial court’s judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. Murphy v. Carron, 536 S.W.2d 30 (Mo.banc 1976).
An extended opinion would have no prec-edential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b).